DISMISS; and Opinion Filed August 14, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00582-CR

                          DARIN BERNARD JOHNSON, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-75869-V

                              MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Carlyle
                                   Opinion by Justice Molberg
       Before the Court is appellant’s August 12, 2019 motion to withdraw the appeal. In the

motion, appellant states the trial court granted the motion for new trial and asks to withdraw the

appeal. The motion is signed by appellate counsel but is not signed by appellant. See TEX. R. APP.

P. 42.2(a) (appellant and his attorney must sign written motion to dismiss). Therefore, we deny

the motion.

       Also before the Court is a copy of the trial court’s July 19, 2019 order granting appellant’s

motion for new trial. When the trial court grants a motion for new trial, the case is restored to its

position before the former trial. TEX. R. APP. P. 21.9(b). Because there is no sentence to be

appealed, we have no jurisdiction over the appeal. See Waller v. State, 931 S.W.2d 640, 643–44

(Tex. App.–Dallas 1996, no pet.).
       We dismiss this appeal for want of jurisdiction.




                                                 /Ken Molberg/
                                                 KEN MOLBERG
                                                 JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)

190582F.U05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DARIN BERNARD JOHNSON, Appellant                  On Appeal from the 292nd Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00582-CR         V.                     Trial Court Cause No. F17-75869-V.
                                                   Opinion delivered by Justice Molberg,
 THE STATE OF TEXAS, Appellee                      Justices Myers and Carlyle participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 14th day of August, 2019.




                                             –3–